UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AMINA ELZENEINY,

    Plaintiff,

      v.                                                   Civil Action No. 09–889 (CKK)
 DISTRICT OF COLUMBIA, et al.,

    Defendants.


                                  MEMORANDUM OPINION
                                     (March 29, 2010)

       Plaintiff Amina Elzeneiny, a budget analyst for the District of Columbia, brings this

action alleging that her employer unlawfully discriminated against her on the basis of her

disability and failed to provide her with reasonable accommodations. In her Complaint,

Elzeneiny asserts claims under the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101

et seq. (“ADA”), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et

seq. (“Title VII”), and the District of Columbia Human Rights Act, D.C. Code §§ 2-1401.01 et

seq. (“DCHRA”) and names as defendants the District of Columbia, the D.C. Office of the Chief

Financial Officer (the “OCFO”), and Natwar M. Gandhi1 in his official capacity as the Chief

Financial Officer of the District of Columbia. Defendants have filed a Motion for Partial

Dismissal seeking to dismiss all claims against Gandhi and the OCFO and seeking to dismiss the

Title VII and DCHRA claims against the District of Columbia. Plaintiff does not oppose

dismissal of the OCFO and Gandhi as defendants. Accordingly, the Court shall dismiss the

OCFO and Gandhi as defendants in this action, leaving the District of Columbia as the sole

       1
           The parties have misspelled Mr. Ghandi’s first name as “Natwan.”
defendant. However, Plaintiff does oppose dismissal of her Title VII and DCHRA claims against

the District of Columbia. For the reasons explained below, the Court shall GRANT-IN-PART

and DENY-IN-PART Defendants’ [6] Partial Motion to Dismiss. The Court shall dismiss

Plaintiff’s Title VII claim and dismiss Plaintiff’s DCHRA claim insofar as Plaintiff seeks

unliquidated damages, in this case compensatory damages for pain and suffering and punitive

damages.

                                      I. BACKGROUND

       The following facts are drawn from the Complaint. Plaintiff Amina Elzeneiny is a budget

analyst with the D.C. Office of Budget and Planning within the OCFO. Compl. ¶ 3. Elzeneiny

has fibromyalgia, a physical impairment that causes her severe muscle and joint pain and, at time,

severe fatigue. Id. ¶¶ 4-5. In January 2003, Elzeneiny informed her branch chief about her

disability. Id. ¶ 7. She also provided her employer with a letter from her physicians describing

her disability. Id. Between January 2003 and December 2004, Elzeneiny requested that she be

provided with reasonable accommodations such as an ergonomic chair, the use of flexible time,

telecommuting, filing cabinets, a laptop, handicap access, a desktop printer, and permission to

stay in her cubicle, which she had arranged in a way to minimize aggravation of her disability.

Id. Defendant failed to provide her these accommodations or did so only after a lengthy and

protracted battle. Id. ¶ 8. In responding to Elzeneiny’s requests, Defendants subjected her to a

hostile work environment and retaliated against her and were not discreet about her disability.

Id. ¶¶ 9-10. In addition, Defendants attempted to communicate directly with Elzeneiny’s doctor

without her permission. Id. ¶ 11.

       Elzeneiny claims that Defendants made negative comments about her disability and her


                                                2
work performance openly in the workplace and made baseless accusations of wrongdoing against

her. Compl. ¶¶ 12-13. Elzeneiny complained about the harassment and retaliation to no avail.

Id. ¶ 14. Elzeneiny contends that because of her disability and the retaliation, Defendants failed

to promote her and give her proper job performance evaluations. Id. ¶ 15.

                                     II. LEGAL STANDARD

       The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957));

accord Erickson v. Pardus, 551 U.S. 89, 93 (per curiam). Although “detailed factual allegations”

are not necessary to withstand a Rule 12(b)(6) motion to dismiss, to provide the “grounds” of

“entitle[ment] to relief,” a plaintiff must furnish “more than labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Id. at 1964-65; see also Papasan v.

Allain, 478 U.S. 265, 286 (1986). Instead, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, ___ U.S. ___, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S. at 556).

       In evaluating a Rule 12(b)(6) motion to dismiss for failure to state a claim, the court must

construe the complaint in a light most favorable to the plaintiff and must accept as true all

reasonable factual inferences drawn from well-pleaded factual allegations. In re United Mine

Workers of Am. Employee Benefit Plans Litig., 854 F. Supp. 914, 915 (D.D.C. 1994); see also


                                                  3
Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979) (“The complaint must be ‘liberally

construed in favor of the plaintiff,’ who must be granted the benefit of all inferences that can be

derived from the facts alleged.”). However, as the Supreme Court recently made clear, a plaintiff

must provide more than just “a sheer possibility that a defendant has acted unlawfully.” Iqbal,

129 S. Ct. at 1950. Where the well-pleaded facts set forth in the complaint do not permit a court,

drawing on its judicial experience and common sense, to infer more than the “mere possibility of

misconduct,” the complaint has not shown that the pleader is entitled to relief. Id. at 1950.

                                        III. DISCUSSION

       In Count I of her Complaint, Elzeneiny claims that Defendants have violated the ADA

and Title VII by intentionally discriminating against her because of her disability, failing to make

reasonable accommodations, creating a hostile work environment, and retaliating against her.

See Compl. ¶ 17. In Count II of her Complaint, Elzeneiny claims that this conduct also

constitutes a violation of the DCHRA. See id. ¶ 23. Elzenieny seeks relief in the form of the full

salary she is entitled to, back pay, lost retirement benefits, compensatory damages for pain and

suffering, punitive damages, and an award of attorneys’ fees and costs. See id. ¶¶ 21, 25.

Defendant District of Columbia moves to dismiss the Title VII claim in Count I on the ground

that Elzenieny has failed to plead a violation of Title VII and to dismiss the DCHRA claim in

Count II on the ground that Elzenieny has not provided statutorily mandated notice of her claim.

       A.      Title VII Claim

       In her Complaint, Elzenieny purports to state a claim under Title VII for discrimination,

retaliation, and hostile work environment on the basis of her disability. Defendant argues that

disability discrimination is not cognizable under Title VII, which protects against discrimination


                                                 4
only on the basis of race, color, religion, sex, or national origin. See 42 U.S.C. § 2000e-16(a).

Elzeneiny acknowledges that Title VII does not protect disability discrimination and that her

claims arise under the ADA. See Pl.’s Opp’n at 3. She argues, though, that her Title VII claim

should not be dismissed because the ADA incorporates the remedial provisions of Title VII. See

42 U.S.C. § 12117 (“The powers, remedies, and procedures set forth in sections 2000e-4, 2000e-

5, 2000e-6, 2000e-8, and 2000e-9 of this title shall be the powers remedies, and procedures this

subchapter provides to . . . any person alleging discrimination on the basis of disability in

violation of any provision of this chapter . . . concerning employment.”) However, the fact that

the ADA incorporates the same remedies as Title VII does not convert Elzeneiny’s ADA claim

into a claim under Title VII. Therefore, the Court shall dismiss Elzeneiny’s Title VII claim from

the Complaint. Elzeneiny shall be permitted to pursue any and all remedies authorized under the

ADA, including those also available under Title VII.

        B.      DCHRA Claim

        Defendant District of Columbia argues that Elzeneiny’s claim under the D.C. Human

Rights Act must be dismissed because Elzenieny failed to provide notice of her claim to the

District pursuant to D.C. Code § 12-309 for unliquidated damages. That statute provides in

pertinent part that:

        An action may not be maintained against the District of Columbia for unliquidated
        damages to person or property unless, within six months after the injury or damage
        was sustained, the claimant, his agent, or attorney has given notice in writing to the
        Mayor of the District of Columbia of the approximate time, place, cause, and
        circumstances of the injury or damage.

D.C. Code § 12-309. Elzeneiny does not dispute that she did not provide the required notice or

that the statute applies to claims under the DCHRA. Rather, she argues that her claims under the


                                                  5
DCHRA are for liquidated damages and attorneys’ fees and costs that are not barred by § 12-309.

See Pl.’s Opp’n at 1-3. Thus, the Court must determine the extent to which Elzenieny is claiming

damages that may qualify as “liquidated.”

       The D.C. courts have explained that “[a] debt is liquidated if ‘at the time it arose, it was

an easily ascertainable sum certain.’” District of Columbia v. Campbell, 580 A.2d 1295, 1300

(D.C. 1990) (quoting Hartford Accident & Indem. Co. v. District of Columbia, 441 A.2d 969,

974 (D.C. 1982)). Claims such as back pay are easily ascertainable and thus qualify as liquidated

damages. See Chisholm v. District of Columbia, 533 F. Supp. 2d 175, 179 (D.D.C. 2008);

Beeton v. District of Columbia, 779 A.2d 918, 925 (D.C. 2001) (affirming award of back pay and

benefits to plaintiff despite noncompliance with § 12-309). Moreover, back pay awards in

employment discrimination cases are generally considered a form of equitable relief, and

equitable relief is not barred by § 12-309. Caudle v. District of Columbia, No. 08-205, 2008 WL

3523153, at *2 (D.D.C. Aug. 13, 2008). To the extent Elzenieny is seeking other forms of

equitable relief such as reinstatement or promotion, her claims are not barred by her failure to

comply with § 12-309. In addition, attorneys’ fees are not generally considered damages at all

under District of Columbia law and thus are not encompassed by the phrase “unliquidated

damages” in § 12-309. Id. at *3.

       However, Elzenieny indicates in her Complaint that she is seeking compensatory and

punitive damages against the District of Columbia. She states that her compensatory damages

amount to $300,000 for “pain and suffering.” See Compl. ¶¶ 25. These damages were not easily

ascertainable at the time they arose and therefore qualify as unliquidated damages under § 12-

309. Elzeneiny does not argue to the contrary in her opposition brief. See Pl.’s Opp’n at 2-3


                                                 6
(arguing only that her claims for back pay, full salary, lost retirement benefits, and attorneys’ fees

are not subject to § 12-309). Therefore, the Court shall dismiss Elzenieny’s DCHRA claim

insofar as it seeks unliquidated damages such as compensatory and punitive damages.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court shall GRANT-IN-PART and DENY-IN-PART

Defendants’ [6] Motion for Partial Dismissal. The Court shall dismiss all claims against

Defendants D.C. Office of the Chief Financial Officer and Natwar M. Gandhi, dismiss Plaintiff’s

Title VII claim, and dismiss Plaintiff’s DCHRA claim insofar as it seeks to recover unliquidated

damages. The Court shall hold an initial scheduling conference with the parties to set a schedule

for proceeding with discovery. An appropriate Order accompanies this Memorandum Opinion.



Date: March 29, 2010

                                                            /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                  7